

EXHIBIT 10.1
ENBRIDGE INC.
SHORT TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2019)
1.
PURPOSE

The purpose of the Short Term Incentive Plan (the “Plan”) is to:
(a)
create employee engagement in the understanding and achievement of annual
business plans;

(b)
focus employee performance on the achievement of objectives at the corporate,
business unit and individual levels;

(c)
assist in attracting, retaining and engaging employees who develop and execute
the business plans of the Corporation and its subsidiaries; and

(d)
tie competitive total cash compensation levels to the achievement of objectives
at all levels.

2.
DEFINED TERMS

In this Plan (including any schedules to this Plan):
(a)
“affiliate” has the meaning ascribed to that term in the Securities Act
(Alberta);

(b)
“Base Salary” means the base salary of a Participant;

(c)
“Board” means the Board of Directors of the Corporation;

(d)
“CEO” means the Chief Executive Officer of the Corporation;

(e)
“Change of Control” means:

(i)
the sale to a person or acquisition by a person not affiliated with the
Corporation or its Subsidiaries of assets of the Corporation or its Subsidiaries
having a value greater than 50% of the fair market value of the assets of the
Corporation and its Subsidiaries determined on a consolidated basis prior to
such sale whether such sale or acquisition occurs by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise;





--------------------------------------------------------------------------------




(ii)
any change in the holding, direct or indirect, of shares of the Corporation by a
person not affiliated with the Corporation as a result of which such person, or
a group of persons, or persons acting in concert, or persons associated or
affiliated with any such person or group within the meaning of the Securities
Act (Alberta), are in a position to exercise effective control of the
Corporation whether such change in the holding of such shares occurs by way of
takeover bid, reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or otherwise; and for the
purposes of this Plan, a person or group of persons holding shares or other
securities in excess of the number which, directly or following conversion
thereof, would entitle the holders thereof to cast 20% or more of the votes
attaching to all shares of the Corporation which, directly or following
conversion of the convertible securities forming part of the holdings of the
person or group of persons noted above, may be cast to elect directors of the
Corporation shall be deemed, other than a person holding such shares or other
securities in the ordinary course of business as an investment manager who is
not using such holding to exercise effective control, to be in a position to
exercise effective control of the Corporation;

(iii)
any reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or other transaction involving
the Corporation where shareholders of the Corporation immediately prior to such
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or other transaction hold less than 50% of
the shares of the Corporation or of the continuing corporation following
completion of such reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, transfer, sale or other transaction;

(iv)
the Corporation ceases to be a distributing corporation as that term is defined
in the Canada Business Corporations Act;

(v)
any event or transaction which the Board, in its discretion, deems to be a
Change of Control; or

(vi)
Incumbent Directors ceasing to be a majority of the Board;

provided that:
(vii)
any transaction whereby shares held by shareholders of the Corporation are
transferred or exchanged for units or securities of a trust, partnership or
other entity which trust, partnership or other entity continues to own directly
or indirectly all of the shares of the Corporation previously owned by the
shareholders of the Corporation and the former shareholders of the Corporation
continue to be beneficial holders of such units or securities in





--------------------------------------------------------------------------------




the same proportions following the transaction as they were beneficial holders
of shares of the Corporation prior to the transaction will be deemed not to
constitute a change of control; and
(viii)
any change of control initiated or commenced by the Board (and whether or not
such transaction was initiated or commenced by the Board shall be conclusively
determined by the Board) will not constitute a change of control for purposes of
this Plan;

(f)
“Code” means the United States Internal Revenue Code of 1986, as amended;

(g)
“constructive dismissal” means, unless consented to by the Participant, any
action that constitutes constructive dismissal of the Participant at common law,
including without limiting the generality of the foregoing:

(i)
where the Participant ceases to be an officer of the Corporation, unless the
Participant is appointed as an officer of a successor to a material portion of
the assets of the Corporation;

(ii)
a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Participant;

(iii)
a reduction in the Base Salary (excluding any annual incentive bonus) of the
Participant; or

(iv)
any material reduction in the value of the Participant’s employee benefits,
plans and programs (other than any annual incentive bonus);

Notwithstanding the above, for a Participant who is (A) subject to the
employment laws of any state of the United States and (B) not subject to the
application of “constructive dismissal” under Canadian employment law, the term
“constructive dismissal” hereunder means, unless consented to by such
Participant, any action that constitutes pursuant to the law of the applicable
state (including the common law) constructive discharge of the Participant; and,
for all purposes of the Plan with respect to such Participant, “constructive
dismissal” shall also include each of the actions described in clauses (i)
through (iv) above.
(h)
“Corporation” means Enbridge Inc., and includes any successor entity thereto;

(i)
“Direct Reports” means executives of the Corporation or its Subsidiaries that
report directly to the CEO;

(j)
“Director” means a director of the Corporation;

(k)
“Double Trigger Date” has the meaning given to it in subsection 8(i);





--------------------------------------------------------------------------------




(l)
“For Cause” includes “just cause” as defined in the common law and also includes
any circumstance in which the Participant shall have been convicted of a
criminal act of dishonesty resulting or intending to result directly or
indirectly in gain or personal enrichment of the Participant;

(m)
“HRC Committee” means the Human Resources and Compensation Committee of the
Board, established and duly authorized to act by the Board;

(n)
“Incumbent Director” means any member of the Board who was a member of the Board
immediately prior to the occurrence of the transaction, elections or
appointments giving rise to a Change of Control and any successor to an
Incumbent Director who was recommended for election at a meeting of shareholders
of the Corporation, or elected or appointed to succeed any Incumbent Director,
by the affirmative vote of the directors, which affirmative vote includes a
majority of the Incumbent Directors then on the Board;

(o)
“Maximum Award” means, subject to Section 6(c), the maximum amount of
compensation payable to a Participant under the Plan, being twice the Target
Award;

(p)
“Notice Period” means the notice period for termination of employment agreed to
between the Corporation (or its Subsidiary) and the Participant, or, in the
absence of any such agreement, the minimum statutory notice period that may be
required under applicable employment standards legislation;

(q)
“Participant” means an individual who becomes a participant of the Plan in
accordance with Section 4;

(r)
“Plan” means the Enbridge Inc. Short Term Incentive Plan, as amended and
restated effective January 1, 2019 of the Corporation described in this
document, and as the same may be duly amended or varied from time to time in
accordance with the provisions of this Plan;

(s)
“Retirement Plan” means a pension plan of the Corporation established or in
effect from time to time which applies when an employee retires from the
employment of the Corporation or its Subsidiaries;

(t)
“STIP Payment” means the amount payable under the Plan to Participants upon the
achievement of certain performance measures, calculated in accordance with
Section 6;

(u)
“Subsidiary” means

(i)
any corporation that is a subsidiary (as such term is defined in the Canada
Business Corporations Act) of the Corporation, as such provision is from time to
time amended, varied or re-enacted;





--------------------------------------------------------------------------------




(ii)
any partnership or limited partnership that is controlled by the Corporation
(the Corporation will be deemed to control a partnership or limited partnership
if the Corporation possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of such partnership or limited
partnership, whether through the ownership of voting securities, by contract or
otherwise); and

(iii)
subject to regulatory approval, any corporation, partnership, limited
partnership, trust, limited liability company or other form of business entity
that the HRC Committee determines ought to be treated as a subsidiary for
purposes of the Plan, provided that the HRC Committee shall have the sole
discretion to determine that any such entity has ceased to be a subsidiary for
purposes of the Plan;

(v)
“Target Award” means the target amount of compensation payable to a Participant
under the Plan, calculated as a percentage of the Participant’s annual Base
Salary;

(w)
“Term” means a period of one fiscal year of the Corporation or as otherwise
determined by the HRC Committee; and

(x)
“U.S. Taxpayer” means an individual whose income is subject to U.S. federal
income taxation.

3.
GOVERNANCE

(a)
Subject to any determinations or approvals required to be made by the Board, the
HRC Committee will administer the Plan in its sole discretion. The HRC Committee
shall have the full power and sole responsibility to interpret the provisions of
the Plan and to make regulations and formulate administrative provisions for its
implementation, and to make such changes in the regulations and administrative
procedures as, from time to time, the HRC Committee deems proper and in the best
interests of the Corporation. Such regulations and provisions may include the
delegation to any Director or Directors or any officer or officers of the
Corporation or its Subsidiaries of such administrative duties and powers of the
HRC Committee as it may, in its sole discretion, deem fit. The HRC Committee may
amend the Plan to correct, remedy or reconcile any errors, inconsistencies or
ambiguities in this Plan. The determinations of the HRC Committee in the
administration of the Plan shall be final and conclusive.

(b)
The HRC Committee shall have the authority to exercise discretion in the
approval of STIP Payments, including without limitation the authority at any
time to waive, amend or otherwise vary eligibility criteria, performance
measures and the levels of Target and Maximum Awards under the Plan where in the
opinion of the HRC Committee it is reasonable to do so and it does not
materially prejudice





--------------------------------------------------------------------------------




the rights of a Participant under the Plan and it does not cause the Participant
to be subject to adverse tax treatment under Code Section 409A.
(c)
Subject to any determinations or approvals required to be made by the HRC
Committee under the Plan, the CEO shall have authority to administer the Plan.

4.
PARTICIPATION AND TARGET AWARDS

(a)
The CEO shall determine employees, other than his Direct Reports, eligible to
participate in the Plan. The CEO shall recommend to the HRC Committee for its
approval the participation in the Plan of his Direct Reports. The CEO shall also
recommend to the HRC Committee for its approval the Target and Maximum Award for
each Participant, other than the CEO.

(b)
The CEO shall recommend to the HRC Committee for its approval the weighting for
Corporation, business unit and individual performance measures of his Direct
Reports.

(c)
The HRC Committee will determine and recommend to the Board for its approval the
Target and Maximum Award for the CEO.

(d)
Directors who are not full-time employees of the Corporation or a Subsidiary
shall not be eligible to become Participants.

(e)
A designated employee shall have the right not to participate in the Plan, and
any decision not to participate shall not affect his or her employment with the
Corporation or a Subsidiary. Participation in the Plan does not confer upon the
Participant any right to continued employment with the Corporation or a
Subsidiary.

5.
PERFORMANCE MEASURES

(a)
At the start of each fiscal year the HRC Committee shall approve the Corporation
performance measures, the target for the fiscal year and the levels of
performance required to be achieved to receive a STIP Payment, and shall also
approve any amendments to these measures and levels.

(b)
The CEO shall establish:

(i)
the weighting for Corporation, business unit and individual performance measures
for all Participants, other than Direct Reports;

(ii)
the financial targets and range of performance measures for each business unit;

(iii)
any other scorecard performance measures, targets and range of performance
measures for each business unit.





--------------------------------------------------------------------------------




(c)
The HRC Committee shall review and recommend to the Board for its approval the
performance measures for the CEO.

(d)
A copy of all performance measures that have been adopted under the Plan shall
be appended to the minutes of the meeting at which such performances measures
have been reviewed or approved, as applicable.

6.
STIP PAYMENTS

(a)
Except as otherwise provided herein, the amount of the STIP Payment for each
Participant for a particular Term shall be based upon the achievement of the
Corporation, business unit and individual performance measures established for
the Participant under Section 5, the Base Salary of the Participant during the
applicable Term, and if applicable, proration based on active service as defined
in Section 8.

(b)
Following receipt of the Corporation and business unit financial performance for
the fiscal year and the receipt from the CEO of his recommendations on other
performance measures, the HRC Committee will review and determine the extent to
which the performance relative to targets has been achieved and shall approve
the STIP Payments for all Participants except the CEO. The HRC Committee shall
review and recommend to the Board for approval the CEO’s STIP Payment.

(c)
Notwithstanding the foregoing, no STIP Payment payable to a Participant shall
exceed an amount equal to two times the Target Award for the Participant for the
Term unless approved by the CEO or, in the case of Direct Reports, unless
approved by the HRC Committee. The CEO shall report to the HRC Committee by way
of information, the Participants who are to receive a STIP Payment in excess of
two times the Target Award.

(d)
Notwithstanding the foregoing, no STIP Payment payable to a Participant
designated as a “front office” employee within the energy marketing group shall
exceed an amount equal to three times the Target Award for the Participant for
the Term unless approved by the CEO. The CEO shall report to the HRC Committee
by way of information, the “front office” Participants, other than energy
marketing group employees, who are to receive a STIP Payment in excess of three
times the Target Award. This Section 6(d) will become effective on January 1,
2014.

7.
PAYMENTS

(a)
Timing of Payment

Except as otherwise provided herein, the STIP Payment payable to a Participant
hereunder in respect of a Term shall be paid to the Participant only upon
approval by the Chair of the Audit, Finance and Risk Committee of the
Corporation of




--------------------------------------------------------------------------------




preliminary financial information and subsequent approval of the HRC Committee.
In any event, payments shall be made no later than two and one-half months after
the end of the Term.
(b)
Form of Payment

Except where otherwise determined by the HRC Committee, all STIP Payments
hereunder shall be paid in cash and shall be subject to applicable withholding
taxes as required by applicable legislation.
8.
TERMINATION

(a)
Voluntary Termination

Except as otherwise provided in this Section 8, if a Participant voluntarily
terminates his or her employment with the Corporation or a Subsidiary prior to
the payment date for a STIP Payment as described in Section 7, such Participant
shall not be entitled to receive the STIP Payment and the Participant’s
eligibility for any STIP Payment shall be immediately cancelled upon the
Participant’s voluntary termination of employment. For this purpose, a transfer
of employment under which the Participant transfers his or her employment to the
Corporation or to another Subsidiary shall not be considered a termination of
employment under this Plan.
(b)
Involuntary Termination Not For Cause

If the employment of a Participant with the Corporation or a Subsidiary is
terminated by the Corporation (or its Subsidiary) for any reason other than For
Cause, then the STIP Payment for the Participant for the Term shall be prorated
based on the number of days of active employment of the Participant during the
Term to the total number of days in the Term (and for this purpose the Notice
Period shall be counted as active employment) and paid not later than the date
specified in Section 7. For this purpose, the amount of STIP Payment shall be
determined using Corporation, business unit and individual performance each at
target (1x multiplier).
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to the date of the Participant’s termination shall be paid in
accordance with Section 7.
For the purposes of this subsection 8(b): (i) if a Participant’s employment
terminates due to the constructive dismissal of the Participant; or (ii) if a
Participant ceases to be employed by a Subsidiary of the Corporation because
such Participant’s employer ceases to be a Subsidiary of the Corporation; then
each such termination or cessation of being employed by a Subsidiary shall be




--------------------------------------------------------------------------------




treated as an involuntary termination by the Corporation or a Subsidiary other
than For Cause.
(c)
Involuntary Termination For Cause

If the employment of a Participant is terminated by the Corporation or a
Subsidiary For Cause, then all unpaid STIP Payments and all Target Awards in
respect of such Participant shall be cancelled as of the Participant’s last day
of employment with the Corporation (or its Subsidiary).
(d)
Death

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the death of such Participant, the STIP Payment for
the Participant for the Term shall be prorated based on the number of days of
active employment of the Participant during the applicable Term to the total
number of days in the Term. Such payment shall be made automatically without the
requirement of pre-approval from the HRC Committee and shall be paid not later
than two and one-half months from the date of death. For this purpose, the
amount of STIP Payment shall be determined using Corporation, business unit and
individual performance each at target (1x multiplier).
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to the date of the Participant’s death shall be paid in accordance
with Section 7.
(e)
Retirement

If a Participant has attained the age of 55 and retires from his or her
employment with the Corporation or a Subsidiary pursuant to a Retirement Plan,
then the STIP Payment for the Participant for the Term shall be prorated based
on the number of days of active employment of the Participant during the
applicable Term to the total number of days in the Term and such amount shall be
paid not later than the date specified in Section 7.
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to date of the Participant’s retirement shall be paid in accordance
with Section 7.
Notwithstanding the foregoing, should a Participant qualify for retirement under
the definition provided within this subsection 8(e), and should the employment
of such Participant with the Corporation or a Subsidiary be terminated by the
Corporation (or its Subsidiary) for any reason other than For Cause, the
provisions of subsection 8(b) will apply.




--------------------------------------------------------------------------------




(f)
Disability

If the employment of the Participant is terminated due to the “disability” of
the Participant, the STIP Payment for the Participant for the Term shall be
prorated based on the number of days of active employment of the Participant
during the applicable Term to the total number of days in the Term and such
amount shall be paid not later than the date specified in Section 7. For this
purpose, the amount of STIP Payment shall be determined using Corporation,
business unit and individual performance each at target (1x multiplier).
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to date of the Participant’s disability shall be paid in accordance
with Section 7.
For purposes of this subsection 8(f), a Participant is said to be suffering from
a “disability” if he or she is eligible for benefits under a
Corporation-sponsored long term disability benefits plan.
(g)
Leaves of Absence

If a Participant commences a voluntary leave (including a parental or adoption
leave) or other leave approved by the Corporation or any of its Subsidiaries,
then the STIP Payment for the Participant for the Term shall be prorated based
on the number of days of active employment of the Participant during the
applicable Term to the total number of days in the Term.
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to date of the Participant’s leave of absence shall be paid in
accordance with Section 7.
(h)
Secondments

If a Participant is seconded to an entity other than a Subsidiary, the HRC
Committee (in the case of Participants that are Direct Reports) and the CEO (in
the case of all other Participants) shall determine the treatment of Target
Awards in respect of the Participant under the Plan; provided that no such
Target Awards shall be treated in a manner that would cause the Participant to
be subject to adverse tax treatment under Code Section 409A.
Notwithstanding the foregoing, any unpaid STIP Payment payable to the
Participant in respect of a Term that has ended prior to date of the
Participant’s secondment shall be paid in accordance with Section 7.
(i)
Double Trigger Change of Control

If the employment of a Participant with the Corporation or a Subsidiary is
terminated by the Corporation (or its Subsidiary) other than For Cause
(including




--------------------------------------------------------------------------------




if a Participant’s employment terminates due to the constructive dismissal of
the Participant) within 2 years after the Change of Control, such Participant’s
date of termination of employment being the “Double Trigger Date”, then the
following provisions of this subsection 8(i) shall apply.
Each Participant shall be entitled to be paid a STIP Payment, unless otherwise
determined by the HRC Committee, in an amount determined at the Double Trigger
Date and prorated based on the number of days of active employment of the
Participant in the Term to the Double Trigger Date to the total number of days
in the Term using the following:
(i)
Corporation, business unit and individual performance shall each be at target
(1x multiplier); and

(ii)
recommendations on other performance measures shall be provided by the CEO.

The STIP Payment shall be made within 75 days following the Double Trigger Date.
Any unpaid STIP Payment payable to the Participant in respect of a Term that has
ended prior to the Double Trigger Date shall be paid in accordance with Section
7, provided, however, that such payment shall be made within 75 days following
the Double Trigger Date.
Notwithstanding the above, with respect to Participants who are U.S. Taxpayers,
no payment shall be made under this subsection 8(i) unless such Change of
Control also qualifies as a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, within the meaning of Code Section 409A(2)(A)(v). In the case of a
Change of Control that does not so qualify, payments to any such Participant
shall be made in accordance with Section 7. The payment monies owing to these
Participants will be placed in an irrevocable trust which is located in the
United States of America and subject to the claims of the general creditors of
the Corporation prior to the Change of Control.
(j)
No Future Awards

Upon the occurrence of any of the foregoing events listed under subsections 8(a)
to (f) in respect of a Participant, such Participant shall not be entitled to
receive any further awards under the Plan and, except as set forth herein, shall
not be entitled to receive cash payment for the value of any unpaid STIP
Payment, vested or unvested, held by the Participant as at the date of
occurrence of such event.




--------------------------------------------------------------------------------




9.
NEW HIRES

If a Participant commences employment with the Corporation or a Subsidiary in
the middle of a Term, then the STIP Payment for the Participant for the Term
shall be prorated based on the number of days of active employment of the
Participant during the Term to the total number of days in the Term, and paid
not later than the date specified in Section 7.
10.
FUNDING

For certainty, the Corporation has no obligation during any Term to pay or
deposit any money into any account for the benefit of a Participant.
11.
TAXES AND REPORTING

Notwithstanding anything else contained herein, each Participant shall be
responsible for the payment of all applicable taxes, including, but not limited
to, income taxes payable in connection with any payment under the Plan and the
Corporation, its employees and agents shall bear no liability in connection with
the payment of such taxes. The Corporation shall have the right to deduct from
all cash payments made to a Participant any taxes required by law to be withheld
with respect to such payments.
12.
AMENDMENTS, ETC.

The HRC Committee may at any time recommend to the Board for its approval the
revision, suspension or discontinuance of the Plan in whole or in part. No such
revision, suspension, or discontinuance shall alter or impair the rights of a
Participant in respect of a STIP Payment previously approved by the HRC
Committee for such Participant, without the consent of that Participant. In
addition, no revision, suspension or discontinuance shall result in adverse
taxation under Code Section 409A or cause the Plan to become a “salary deferral
arrangement” for the purposes of the Income Tax Act (Canada), unless otherwise
determined by the HRC Committee with the consent of the Participant.
13.
NO GUARANTEE OF EMPLOYMENT

The existence of the Plan is in no way to be construed as a guarantee of
continued employment for any Participant, or of entitlement to any future Plan
awards, benefits or payments.
14.
CURRENCY

The currency of the STIP Payment for a Term will be the same currency as the
Base Salary at the end of the same Term of a Participant.




--------------------------------------------------------------------------------




15.
EFFECT OF REORGANIZATION

In the event of any take-over bid or any proposal, offer or agreement for a
merger, consolidation, amalgamation, arrangement, recapitalization, liquidation,
dissolution or similar transaction or other business combination that is not a
Change of Control in which the Corporation is not the surviving or continuing
corporation (a “Reorganization”), all obligations of the Corporation to pay to a
Participant any STIP Payment arising from an outstanding Target Award hereunder
shall be assumed by the surviving or continuing corporation, provided that the
HRC Committee or the Board may make appropriate adjustment in the manner and
timing in which such payments are to be made prior to such assumption. If, in
the event of any such Reorganization, provision for such assumption satisfactory
to the HRC Committee or the Board is not made by the surviving or continuing
corporation, each Participant shall have paid to him or her, in full
satisfaction for any amounts payable to such Participant under the Plan, a STIP
Payment in the amount that such Participant would receive if the Reorganization
was treated as a Change of Control under Section 8(i), unless otherwise
determined by the HRC Committee. Such payment shall be made within 30 days after
the date of the Reorganization.
Notwithstanding the above, with respect to Participants who are U.S. Taxpayers,
no payment shall be made under this Section 15 unless such Reorganization also
qualifies as a change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation,
within the meaning of Code Section 409A(2)(A)(v). In the case of a
Reorganization that does not so qualify, payments to any such Participant shall
be made in accordance with Section 7. The payment monies owing to these
Participants will be placed in an irrevocable trust which is located in the
United States of America and subject to the claims of the general creditors of
the Corporation prior to the Reorganization.
16.
CONFLICT WITH WRITTEN EMPLOYMENT AGREEMENT

In the event of a conflict between the terms of this Plan and the terms of any
written employment agreement between a Participant and the Corporation, the
terms of the written employment agreement shall prevail.
17.
CODE SECTION 409A COMPLIANCE

With respect to any Participant who is a U.S. Taxpayer, the Corporation intends
that the Plan shall comply with the applicable provisions of Code Section 409A,
or an exemption from the application of Code Section 409A, in order to prevent
the inclusion in the gross income of such Participant of any amount in a taxable
year that is prior to the taxable year in which such amount would otherwise be
paid or made available to such Participant under the terms of the Plan. The Plan
shall be construed, interpreted and administered in a manner consistent with
such intent. In furtherance of this intent, to the extent that any term of the
Plan is ambiguous, such term shall be interpreted to comply with Code Section
409A, or an exemption from the application of Code Section 409A, as determined
by the Corporation. In no event may any participant who is a U.S. Taxpayer




--------------------------------------------------------------------------------




designate, directly or indirectly, the calendar year of any payment to be made
under the Plan.
18.
INCENTIVE COMPENSATION CLAWBACK POLICY

Where applicable, payments made to Participants under this Plan will be governed
by the terms of the Corporation’s Incentive Compensation Clawback Policy.
19.
EFFECTIVE DATE

The effective date of the Plan, as amended and restated is January 1, 2019.


